Name: Commission Regulation (EEC) No 2824/80 of 31 October 1980 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (1980/81)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/56 Official Journal of the European Communities 1 . 11 . 80 COMMISSION REGULATION (EEC) No 2824/80 of 31 October 1980 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (1980/81) period ; whereas this method of management requires close cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit imposed by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and the overseas countries and territories J1), and in particular Article 23 thereof, Whereas Article 14 of Council Regulation (EEC) No 435/80 provides for the opening by the Community of a Community tariff quota of 2 000 tonnes of fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and origi ­ nating in the African, Caribbean and Pacific States ; whereas the quota period runs from 15 November to 30 April ; whereas the customs duty applicable to the quota is set at 4-4 %, with a minimum charge of 0-8 European units of account per 100 kilograms net weight ; whereas, in accordance with the provisions of the Act of Accession of Greece (2), that country shall apply as from 1 January 1981 the provisions of this Regulation ; whereas, within the limits of this quota, that Member State is required to apply duties in accor ­ dance with the relevant provisions in the Act of Acces ­ sion ; whereas accordingly a Community tariff quota of 2 000 tonnes should be opened for the period in question. Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States, until the quota has been used up : whereas, however, since the tariff quota involved is of a rela ­ tively low volume and the period of application is very short, it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility that those Member States in which needs might arise should draw appropriate quantities from the reserve ; whereas the shares thus drawn from the reserve must be valid until the end of the quota Article 1 1 . For the period 15 November 1980 to 30 April 1981 a Community tariff quota of 2 000 tonnes shall be opened in the Community for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States . Within this tariff quota, the Common Customs Tariff duty applicable to the products shall be suspended at 4-4 % with a minimum charge of 0-8 European units of account per 100 kilograms net weight. Within this tariff quota, Greece shall apply, as from 1 January 1981 , duties calculated in accordance with the relevant provisions in the Act of Accession. 2. The volume of the tariff quota referred to in para ­ graph 1 shall constitute a reserve . 3 . If the need should arise for the products in ques ­ tion in a Member State  including Greece as from 1 January 1981  the latter shall draw an appropriate share from the reserve, providing that the size of the reserve so permits. ( ») OJ No L 55, 28 . 2 . 1980, p. 4. (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17. 4. The shares drawn pursuant to paragraph 3 shall be valid until 30 April 1981 . 1 . 11 . 80 Official Journal of the European Communities No L 292/57 Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against their shares. Article 2 1 . The Member States shall take all measures neces ­ sary to ensure that shares drawn pursuant to Article 1 are opened in such a way that changes may be made without interruption against their shares of the Community quota. 2. Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them. 3. The Member States shall charge imports of the said goods against their shares as and when the goods are entered with customs authorities for free circula ­ tion. 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall co ­ operate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 15 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission